THE THIRTEENTH COURT OF APPEALS

                                   13-16-00187-CR


                                Tamra Venyse Gordon
                                         v.
                                 The State of Texas


                                On appeal from the
             County Criminal Court at Law No. 1 of Harris County, Texas
                             Trial Cause No. 2039586


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

September 2, 2016